Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment dated 31 August 2021, in which claims 1, 36-38, 41-43 have been amended, and claims 8, 9 have been cancelled, is acknowledged.
Claims 1-7, 36-54, 56-57 and 84-91 are pending in the instant application.
Claims 45, 49-54, 56-57 and 84-91 are withdrawn as being drawn to a non-elected invention or to a non-elected species.
Claims 1-7, 36-44, 46-48 are being examined on their merits herein. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2021 is acknowledged and considered. 
Response to arguments of 31 August 2021
In view of Applicant’s amendment of 31 August 2021, all the rejections to claims 8, 9 are herein withdrawn. Claims 8, 9 have been cancelled.
In view of Applicant’s amendment of 31 August 2021, the objection to claims 45, 49-54, 56-57 and 84-91 is herein withdrawn. The status identifiers have been corrected.
In view of Applicant’s amendment of 31 August 2021, the objection to claim 41 is herein withdrawn. Applicant has corrected an informality in claim 41.
 	In view of Applicant’s amendment of 31 August 2021, the objection to claim 37 is herein withdrawn. Applicant has deleted the term Labrasol from claim 37.

 	In view of Applicant’s amendment of 31 August 2021, the rejection to claim 38 is herein withdrawn. Applicant has replaced the term Labrasol in claim 38 by the corresponding chemical name.
	Applicant’s arguments (Remarks of 31 August 2021, page 10, last paragraph) against the rejection of claim 39 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to further limit the subject matter of the claim upon which it depends, have been considered. Applicant argues that excipients in claim 39 are more expansive (include additional elements) than the carriers in claim 36. In response, claim 39 depends on claim 36; that is why it cannot be “more expansive” than claim 36, it has to be further limiting. For this reason, this rejection is herein maintained.
	Applicant’s arguments (Remarks of 31 August 2021, page 11) against the rejection of claims 5, 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to further limit the subject matter of the claim upon which it depends, have been considered.
	Applicant argues that claims 5 and 6 do further limit claim 4, and are not the same as each other. The examiner agrees that claims 5 and 6 are not the same, however the examiner maintains that claims 5 and 6 are not further limiting of the subject matter in claim 4.
When 
(a) = increase K15 mRNA or protein level
 (b)(1) = decrease K5 mRNA level or protein level

the following logic sentences can be written for claims 4-6:
Claim 4 recites (a) OR [(b)(1) or (b)(2)].
Claim 5 recites (a) AND [(b)(1) or (b)(2)].
Claim 6 recites (a) AND [(b)(1) and (b)(2)].
It is thus clear that claims 5 and 6, as written, are not further limiting the subject matter of claim 4. For that to happen, claim 4 should have been written as 
(a) OR/AND [(b)(1) or/and (b)(2)]. This rejection is herein maintained.

Applicant’s arguments (Remarks of 31 August 2021, pages 12-16) against the rejection of claims 1-9, 36-44, 46-48 under 35 U.S.C. 103 over InMed Pharmaceuticals (4 November 2015), in view of Smith, have been considered.
	On 31 August 2021, Applicant has amended independent claim 1 by deleting the recitation “or a mixture of cannabinol and cannabidiol” from the claim. Amended claim 1 of 31 August 2021 is drawn to a method for treating epidermolysis bullosa (EB), the method comprising topically administering to skin of a subject in need thereof a therapeutically effective quantity of cannabinol, wherein the therapeutically effective quantity is an amount sufficient to modulate an amount or activity of one or more keratins when topically administered to the skin.
A new/modified rejection is made below, based on Applicant’s amendment of 31 August 2021.
	Applicant argues (page 13) that InMed does not identify the instantly claimed CBN and as such “it is a non-enabling disclosure”. In response, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the 
	Applicant argues (page 13, second paragraph) that InMed does not teach the composition of INM-750, that (page 13, fourth paragraph) nothing in InMed leads one of skill in the art to choose cannabinol (CBN); that nothing in Smith leads to choose CBN from the list of cannabinoids, and the examiner has not provided a basis for selection of CBN to arrive at the cannabinoid of the application. In response, InMed is used for the general teaching that cannabinoids are effective to treat EB, and have positive effect on wound healing and to reduce inflammation in EB; Smith is used for the teaching that cannabinoids such as cannabinol (CBN) can be formulated to be applied topically to the skin and treat inflammation, and Zimmer is used (see modified rejection below, based on Applicant’s amendment of 31 August 2021) for the teaching that cannabinoids such as cannabinol (CBN) are agonists at the CB1 and/or CB2 receptors and are useful to treat disorders characterized by aberrant wound healing, and are known for their analgesic and anti-inflammatory properties. Thus, based on the combined teachings of these references, a POSITA would be motivated to use a cannabinoid such as cannabinol to treat EB, with the expectation of achieving therapeutic effect.
	Applicant argues (page 13, last paragraph, page 14, first paragraph) that Smith teaches transdermal formulations with cannabinoids that penetrate the skin and enter the bloodstream, while the instant claims recite that CBN is administered to the skin in an amount sufficient to modulate the activity of one or more keratins in the skin. Applicant argues (page 14) that the 
In response to applicant's argument (page 15- page 16, first paragraph) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Zimmer teaches that cannabinol, like other natural cannabinoids, is an agonist for the CB1 receptor and/or the CB2 receptor, useful to treat a wound healing disorder, and Zimmer further teaches that cannabinoids are known for their analgesic (anti-pain) and immunomodulatory (anti-inflammation) properties; InMed teaches that cannabinoids, when administered topically to the skin, are effective to treat EB, have wound healing and anti-inflammatory activity; and Smith teaches that cannabinoids such as cannabinol CBN, administered topically to the skin, are effective to treating inflammation and pain. Thus, the person of ordinary skill in the art would have administered cannabinol topically to the skin to treat epidermolysis bullosa (EB), a disease characterized by aberrant wound healing and inflammation, with the expectation that cannabinol is effective to treat EB by treating inflammation and wound healing in patients suffering from EB.

Applicant attacks the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is made over the combined teachings of the cited references (see below).
Applicant argues (page 17, last paragraph- page 18, first two paragraphs) that Zimmer teaches that agonists of the CB1 and/or CB2 receptor such as cannabinol (CBN) are useful to treat wound healing disorders characterized by excessive scarring; contrarily, Zimmer teaches that antagonists of the CB1 and/or CB2 receptor (cannabinol not listed as an antagonist) are useful to treat a wound healing disorder characterized by reduced wound healing, such as epidermolysis bullosa.
In response, Zimmer teaches broadly CB1 and/or CB2 modulators of therapeutic value in enhancing wound healing and treating wound healing disorders (page 2, lines 18-19). 
Zimmer also teaches (page 2, line 8) that cannabinoids are also known for their analgesic (treat pain) and immunomodulatory effects (treat inflammation). Zimmer clearly teaches that cannabinol is a CB1 and/or CB2 agonist (page 18, lines 13-17, also page 34, lines 12-14), and Zimmer further teaches that such agonists are useful to treat wound healing (page 34, line 15), preferably characterized by (page 34, lines 5-9, 31-32) excessive wound healing (page 18, lines 8-10, also page 4, lines 9-10) which might lead to excessive scarring and tissue fibrosis (page 34, 
Applicant argues (page 18, third paragraph) that Formukong teaches away from the invention by teaching that cannabidiol CBD has stronger anti-inflammatory activity than cannabinol CBN. In response, Formukong clearly teaches that cannabinol (CBN) has anti-inflammatory activity (Table 3, page 368, inhibition of erythema by topical administration to skin 25% with cannabinol). Formukong teaches that CBN is useful to treat inflammatory disorders (page 370, last paragraph).
Applicant argues (page 18, last paragraph) that Coulombe does not teach CBN at all. In response, the rejection is made over the combined teachings of several references, and Coulombe is used in the rejection for teaching that defects in K5, K14, K15 cause basal keratocytes to become fragile in EB, which is relevant to instant claims 4-6.
In response to applicant's argument (page 19, first paragraph) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Zimmer teaches that 
For these reasons, the rejection of claims 1-9, 36-44, 46-48 under 35 U.S.C. 103 over Zimmer, in view of Formukong, Smith, in further view of Coulombe, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 31 August 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then 

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 is drawn to the method of claim 36, wherein the pharmaceutical composition includes at least one pharmaceutically acceptable excipient; however claim 36 recites at least one pharmaceutically acceptable carrier in the composition. The genus of pharmaceutically acceptable excipients of claim 39 encompasses pharmaceutical carriers (see Specification [0018]). As such claim 39 fails to limit the subject matter of claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 5, 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is drawn to the method of claim 4, wherein said therapeutically effective quantity is an amount sufficient to increase K15 mRNA or protein level and decrease K5 or K14 mRNA or protein level in a mitotically active basal layer of the topically administered skin. Claim 4 recites that the therapeutically effective quantity is an amount sufficient to increase K15 mRNA or protein level or decrease K5 or K14 mRNA or protein level in a mitotically active basal layer of the topically administered skin. As such claim 5 and, similarly, claim 6 fail to limit the subject matter of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the 
In the interest of compact prosecution the examiner considers that claims 5 and 6 depend on claim 1.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 36-44, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (WO 2006/111424, cited in IDS), in view of InMed Pharmaceuticals (“InMed provides update on progress of its development program for epidermolysis bullosa”, 4 November .
Zimmer (WO 2006/111424) teaches broadly CB1 and/or CB2 modulators of therapeutic value in enhancing wound healing and treating wound healing disorders (page 2, lines 18-19). 
Zimmer also teaches (page 2, line 8) that cannabinoids are also known for their analgesic (treat pain) and immunomodulatory effects (treat inflammation). 
Zimmer specifically teaches that cannabinol, like other natural cannabinoids (page 18, lines 16-18), is a CB1 and/or CB2 agonist (page 18, lines 13-17, also page 34, lines 12-14), and Zimmer further teaches that such agonists are useful to treat wound healing (page 34, lines 12-15). 
Zimmer does not specifically teach a method of treating EB comprising topically administering to the skin cannabinol, as in the instant claims.
Zimmer does not teach the effect of cannabinol on K5, K14, K15 in the method of treatment, as in instant claims 4-6. 
Zimmer does not teach that that cannabinol is formulated for topical application to the skin, the formulation comprising Labrasol®, poloxamer 407, lecithin or/and isopropyl palmitate, as in instant claims 37, 38.
Zimmer does not teach the method, wherein the formulation comprises an additional therapeutic agent which is a topical anti-inflammatory agent, as in instant claim 40.
Zimmer does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.


InMed Pharmaceuticals teaches (third paragraph) that initial pre-clinical studies were focused on studying the potential of INM-750 to treat the cause of the disease by modulating the expression of key keratins, such as K14, K15, of instant claims 4-6, 48, which are critical to maintaining the integrity of the skin.
InMed teaches (fourth paragraph) that INM-750 has demonstrated positive effects in pre-clinical studies on wound healing and in inflammation. InMed teaches that INM-750 has wound healing and skin regeneration properties, as in instant claim 7, these properties being critical to help alleviate the primary symptoms of patients with EB. 
InMed teaches (fifth paragraph) that the anti-inflammatory effect of certain cannabinoids included in INM-750 has been studied. InMed teaches that cannabinoids included in INM-750 are able to down regulate the production of IL-8 by human keratinocytes, and inhibit IFN/TNF induced production of IL-6 by human keratinocytes. InMed teaches that, in addition to having an effect on wound healing, the cannabinoids included in INM-750 also help down regulate the chronic inflammation present in EB patients.
InMed does not specifically teach that INM-750 administered in the method comprises cannabinol, as in the instant claims.

InMed does not teach that the INM-750 formulation comprises an additional therapeutic agent which is a topical anti-inflammatory agent, as in instant claim 40.
InMed does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.

Smith (US 2015/0126595) teaches a method of treating inflammation, pain [0008] comprising administering topically to the skin of a subject in need thereof a transdermal composition comprising a cannabinoid such as cannabinol CBN and a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407) [0014], [0020], which are ingredients of instant claims 37, 38.
Smith teaches [0014] that the PLO gel is non-irritating to the skin and is absorbed quickly.
Smith teaches that the compositions of the invention may also comprise, as in instant claims 41, 42, a terpene /terpenoid [0030], such as borneol [0047]. Smith also teaches limonene [0031], linalool [0034], -myrcene [0036], -pinene, -pinene [0038]-[0040], which are terpenoids of instant claims 44, 46, 47.  
It would have been obvious to combine the teachings of Zimmer, InMed Pharmaceuticals and Smith to arrive at the instant invention. The person of ordinary skill in the art would have administered cannabinol topically to the skin to treat epidermolysis bullosa (EB), because Zimmer teaches that cannabinol, like other natural cannabinoids, is an agonist for the CB1 receptor and/or the CB2 receptor, useful to treat a wound healing disorder, and Zimmer further 
With respect to claims 4-6, 48, the person of ordinary skill in the art would have been motivated to evaluate the effect of cannabinol and cannabidiol on keratin gene K15, because InMed Pharmaceuticals teaches the potential of INM-750 to treat the cause of EB by modulating the expression of key keratins, such as K14, K15, which are critical to maintaining the integrity of the skin.
With respect to claims 37, 38, the person of ordinary skill in the art would have been motivated to formulate cannabinol topically to the skin in a pharmaceutical composition comprising a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407), because Smith teaches formulations of cannabinoids such as cannabinol, in PLO gel, which is non-irritating to the skin and is absorbed quickly. Thus, the person of ordinary skill in the art would have formulated CBN for topical administration to the skin, using PLO gel taught by Smith, with the expectation that the PLO gel formulation of cannabinol is non-irritating to the skin and is absorbed quickly in the skin, and thus is effective to treat pain and inflammation in EB.

With respect to claim 40, the person of ordinary skill in the art would have been motivated to co-administer to EB patients an anti-inflammatory agent together with CBN, because the anti-inflammatory agent and CBN have anti-inflammatory properties. Therefore, one of ordinary skill in the art would have reasonably expected that combining an anti-inflammatory agent together with CBN, known to be useful for the same purpose, i.e. treating inflammation, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, it is considered prima facie obvious to co-administer them in a method used for the same purpose, namely to reduce inflammation in the context of EB. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 1-7, 36-44, 46-48 are rejected as prima facie obvious.

Claims 1-7, 36-44, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (WO 2006/111424, cited in IDS), in view of Formukong et al. (Inflammation .
Zimmer (WO 2006/111424) teaches broadly CB1 and/or CB2 modulators of therapeutic value in enhancing wound healing and treating wound healing disorders (page 2, lines 18-19). Zimmer cites epidermolysis bullosa (EB) (page 35, lines 7-9, page 36, line 18, claim 39) as a wound healing disorder that can be treated with CB1 and/or CB2 modulators.
Zimmer also teaches (page 2, line 8) that cannabinoids are also known for their analgesic (treat pain) and immunomodulatory effects (treat inflammation). 
Zimmer specifically teaches that cannabinol is a CB1 and/or CB2 agonist (page 18, lines 13-17, also page 34, lines 12-14), and Zimmer further teaches that such agonists are useful to treat wound healing (page 34, line 15), preferably characterized by (page 34, lines 5-9, 31-32) excessive wound healing (page 18, lines 8-10, also page 4, lines 9-10) which might lead to excessive scarring and tissue fibrosis (page 34, line 9, line 32). While Zimmer does not list epidermolysis bullosa (EB) as a disease characterized by excessive wound healing and excessive scarring, more severe forms of EB are known to lead to excessive scarring/tissue fibrosis/thickened skin, disfigurement of hands and feet. 
Zimmer does not specifically teach a method of treating EB comprising topically administering to the skin cannabinol, as in the instant claims.
Zimmer does not teach the effect of cannabinol on K5, K14, K15 in the method of treatment, as in instant claims 4-6. 

Zimmer does not teach the method, wherein the formulation comprises an additional therapeutic agent which is a topical anti-inflammatory agent, as in instant claim 40.
Zimmer does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.

Formukong (Inflammation 1988, 12 (4), 361-371) teaches that cannabinol (CBN), has anti-inflammatory activity (Table 3, page 368, inhibition of erythema by topical administration to skin 25% with cannabinol). Formukong teaches that CBN is useful to treat inflammatory disorders (page 370, last paragraph).
Coulombe et al. (The Journal of Clinical Investigation 2009, 119 (7), 1784-1793) teach (Abstract) that defects in K5/K14 or K15 cause basal keratinocytes to become fragile and account for the skin rupture in EB. Thus, Coulombe implicitly teaches that modulating the expression of key keratins, such as K14, K15, of instant claims 4-6, 48, is critical to maintaining the integrity of the skin in patients suffering from EB.
Smith (US 2015/0126595) teaches a method of treating inflammation, pain [0008] comprising administering topically to the skin of a subject in need thereof a transdermal composition comprising a cannabinoid such as cannabinol CBN and a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407) [0014], [0020], which are ingredients of instant claims 37, 38.

Smith teaches that the compositions of the invention may also comprise, as in instant claims 41, 42, a terpene /terpenoid [0030], such as borneol [0047]. Smith also teaches limonene [0031], linalool [0034], -myrcene [0036], -pinene, -pinene [0038]-[0040], which are terpenoids of instant claims 44, 46, 47.
  
It would have been obvious to combine the teachings of Zimmer, Formukong and Smith to arrive at the instant invention. The person of ordinary skill in the art would have administered cannabinol topically to the skin to treat epidermolysis bullosa (EB), because Zimmer teaches that cannabinol is an agonist for the CB1 receptor and/or the CB2 receptor, useful to treat a wound healing disorder characterized by excessive wound healing/excessive scarring/tissue fibrosis, and Zimmer further teaches that cannabinoids are known for their analgesic (anti-pain) and immunomodulatory (anti-inflammation) properties; Formukong teaches that cannabinol (CBN), when administered topically to the skin, has anti-inflammatory activity and is useful to treat inflammatory disorders; and Smith teaches that cannabinoids such as cannabinol CBN, administered topically to the skin, are effective to treating inflammation and pain. Thus, the person of ordinary skill in the art would have administered cannabinol topically to the skin to treat epidermolysis bullosa (EB), a disease characterized by pain and inflammation, and severe EB, characterized by excessive wound healing/excessive scarring/tissue fibrosis, with the expectation that cannabinol is effective to treat EB by treating inflammation and pain in patients suffering from EB, and the different subtypes of EB, and is effective to treat excessive scarring/tissue fibrosis/excessive wound healing in severe EB.
K5, K14, K15 cause basal keratocytes to become fragile in EB. Thus, the person of ordinary skill in the art would have evaluated the effect of CBN on K5, K14, K15 mRNA or protein levels, in the method of treating EB, because modulating the expression of key keratins K14, K15, K5, was known to be critical to maintaining the integrity of the skin in patients suffering from EB.
With respect to claims 37, 38, the person of ordinary skill in the art would have been motivated to formulate cannabinol topically to the skin in a pharmaceutical composition comprising a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407), because Smith teaches formulations of cannabinoids such as cannabinol, in PLO gel, which is non-irritating to the skin and is absorbed quickly. Thus, the person of ordinary skill in the art would have formulated CBN for topical administration to the skin, using PLO gel taught by Smith, with the expectation that the PLO gel formulation of cannabinol is non-irritating to the skin and is absorbed quickly in the skin, and thus facilitates the delivery of the therapeutic agent(s) to treat pain and inflammation in EB.
With respect to claims 41-44, 46, 47, the person of ordinary skill in the art would have been motivated to add a terpenoid, such as borneol, to the topical formulation of cannabinol, because Smith teaches that the compositions of the invention may also comprise a terpene /terpenoid, such as borneol, and Smith also teaches that the resulting composition is effective to treat inflammation and pain. Thus, the person of ordinary skill in the art would have added borneol to the topical formulation of CBN, or would have administered separately a topical 
With respect to claim 40, the person of ordinary skill in the art would have been motivated to co-administer to EB patients an anti-inflammatory agent together with CBN, because the anti-inflammatory agent and CBN have anti-inflammatory properties. Therefore, one of ordinary skill in the art would have reasonably expected that combining an anti-inflammatory agent together with CBN, known to be useful for the same purpose, i.e. treating inflammation, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, it is considered prima facie obvious to co-administer them in a method used for the same purpose, namely to reduce inflammation in the context of EB. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 1-7, 36-44, 46-48 are rejected as prima facie obvious.
	Conclusion
Claims 1-7, 36-44, 46-48 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.